Filed 2/16/22 P. v. Johnson CA2/8
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION EIGHT

THE PEOPLE,                                                  B308501

         Plaintiff and Respondent,                           (Los Angeles County
                                                             Super. Ct. No. SA095426)
         v.

TODD LEE JOHNSON,

         Defendant and Appellant.


     APPEAL from a judgment of the Superior Court of Los
Angeles County, Kathryn A. Solorzano, Judge. Affirmed.

     Steven A. Brody, under appointment by the Court of
Appeal, for Defendant and Appellant.

      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Roberta L. Davis and Stephanie A. Miyoshi,
Deputy Attorneys General, for Plaintiff and Respondent.

                                 _______________________
     Todd Johnson (Johnson) was convicted of assault with a
deadly weapon (Pen. Code,1 § 245, subd. (a)(1)). On appeal, Mr.
Johnson contends that the trial court should have granted his
motions for a mistrial and for a new trial after two witnesses
mentioned he was on parole at the time of the charged offense.
We affirm the judgment.
      FACTUAL AND PROCEDURAL BACKGROUND
I.    Charges
       After stabbing Shaina Brown (Brown), Mr. Johnson was
charged with one count of assault with a deadly weapon. He was
alleged to have suffered prior convictions for serious or violent
felonies that subjected him to enhanced sentencing pursuant to
the “Three Strikes” law (§§ 667, subds. (b)-(j), 1170.12, subds. (a)-
(d)). Mr. Johnson was also alleged to have suffered prior
convictions within the meaning of section 667, subdivision (a)(1)
and former section 667.5, subdivision (b) (Stats. 2014, ch. 442,
§ 10.)
II.   Trial
      A.      People’s Case
              1.   Initial Witnesses
      The People’s first witness was Ms. Brown, who testified
that on April 14, 2017, she was a homeless artist displaying her
work and collecting donations near the Santa Monica Pier. That
night, she noticed Mr. Johnson and Karisa Rivers (Rivers)
nearby. As she moved to throw away some trash, Ms. Brown saw
Mr. Johnson was standing alone and watching her. She

1    Statutory references are to the Penal Code unless
otherwise indicated.




                                  2
wondered where Mr. Johnson’s female companion was, then
sensed someone near her shoulder. Ms. Rivers was standing
right next to her, grinning. Ms. Brown was startled and thought
she was about to be robbed. Ms. Brown pushed Ms. Rivers away
and asked what she was doing.
      Ms. Rivers punched Ms. Brown with a closed fist. Ms.
Brown, who was holding a plastic and steel bike lock with a cord
that she had intended to throw in the trash, “swung back” at Ms.
Rivers with the hand in which she was holding the cord. Ms.
Brown made contact with Ms. Rivers’s body. At some point early
in the fight, Ms. Brown dropped the bike lock.
      Ms. Brown testified that the fight lasted several minutes
and involved more than 50 blows. Ms. Rivers hit Ms. Brown’s
face and chest with a closed fist, and also pulled Ms. Brown’s
hair. Ms. Brown struck back with closed fists and hit Ms. Rivers
in the chest and face. Eventually, Ms. Brown held Ms. Rivers’s
neck and pushed her away.
      Appellant attacked Ms. Brown from behind and hit her
several times with his fists. The women fell to the ground. Ms.
Brown, who wanted the fight to stop, ceased hitting Ms. Rivers
and just held her. When Ms. Brown screamed for someone to call
the police, appellant and Ms. Rivers fled.
      As Ms. Brown quickly gathered her belongings so that she
could leave the area, appellant and Ms. Rivers returned. Ms.
Rivers was holding the bike cord. Ms. Rivers swung the bike cord
at Ms. Brown, but Ms. Brown blocked it with her arm. The
women fought again. Although Ms. Brown did not recall having
anything in her hands during this second altercation, she may
have held a stick, lever, or paint brush.




                               3
       Appellant did not attempt to separate the women or stop
the fight. Instead, he stabbed Ms. Brown in the left lower back.
Ms. Brown felt warmth on her side and realized she was
bleeding. She screamed she had been stabbed and someone
should call the police. Appellant and Ms. Rivers ran away.
       Ms. Brown was light-headed when the paramedics arrived,
and she became extremely upset and frantic that she would not
be able to take her possessions, particularly her phone and debit
card, to the hospital. She did not recall telling a responding
police officer who asked her what happened, “Nothing. I’m fine.
Go away,” but at the time she was “pretty out of it” and “losing a
lot of blood.” A police report stated that she told a police officer,
“The lobsters are coming from the ocean to get me,” but Ms.
Brown denied making that statement and stated that if she did
say that, she was delirious from being stabbed.
       Ms. Brown testified she had been diagnosed with
schizophrenia and depression, but these conditions did not
interfere with her ability to perceive what happened the night of
the incident.
       Bystander Cheyenne Merced (Merced) testified she was
leaving the Santa Monica Pier when she saw two women pulling
on each other’s clothes and pushing and swinging at each other.
Neither woman had anything in her hands. Ms. Merced testified
that appellant yelled at the women to stop and said, “Come with
me. Come with me.” The women continued to struggle.
       According to Ms. Merced, appellant stepped away
momentarily, then returned to the fighting women. He grabbed
Ms. Rivers’s arm and said, “Come on, let’s go.” The women
separated and stepped back, and Ms. Brown began to adjust her
hair and clothing. Appellant let go of Ms. Rivers, positioned




                                  4
himself between the two women, and then stabbed Ms. Brown.
At first, Ms. Merced thought he had punched Ms. Brown, but
when he pulled back she saw he was holding a folding knife. Ms.
Merced was shocked; she had not expected a weapon to be drawn
in what was otherwise a minor fist fight.
       After the stabbing, appellant and Ms. Rivers walked away.
Ms. Merced stayed at the scene while her boyfriend ran to get
help from a passing fire truck. Ms. Brown, who was dripping
blood from her left side, began to gather her belongings and she
accused bystanders of failing to help her. Ms. Merced told Ms.
Brown they had called the police and help was on the way.
       When fire personnel arrived, Ms. Brown was calm until she
learned she would be transported to the hospital. She became
agitated about leaving without her possessions. Ms. Merced
testified Ms. Brown calmed down when the fire personnel allowed
her to bring a bag with her. Ms. Merced went with police for a
field show-up, and she identified appellant as the man who had
stabbed Ms. Brown.
       The third witness was Santa Monica Police Sergeant Tina
Greer, who arrived at the scene of the stabbing as fire personnel
tended to Ms. Brown. Ms. Brown was bleeding heavily through
the medical dressing placed on her left side, and her hair was
disheveled. Ms. Brown was upset and yelling, but Officer Greer
could not make out what she was saying. Officer Greer began to
search for witnesses to gather information for a crime broadcast.
       Ms. Merced and her boyfriend Robert Griffin (Griffin)
waved Officer Greer down and said they had seen what
happened. Officer Greer directed other officers to speak with Ms.
Merced and Mr. Griffin, and she returned to Ms. Brown to try to
obtain information from her. Ms. Brown was still yelling and




                               5
bleeding heavily: The blood was “pouring down” to her sweat
pants. Although Ms. Brown was upset, she was not physically
combative.
      Ms. Brown initially refused to be transported to the
hospital. She relented when told she was losing a lot of blood.
Ms. Brown got on the gurney and was taken to the hospital;
Officer Greer brought two bags of Ms. Brown’s possessions to her
in the ambulance, then followed the ambulance to the hospital.
At the hospital, Ms. Brown was uncooperative with the doctors
who were trying to assess her injuries: she yelled and refused to
answer questions, but she was not combative. Doctors
administered ketamine and she went to sleep.
      Officer Greer testified the doctors found Ms. Brown had
suffered a one-inch linear laceration on her left flank that was six
to eight centimeters deep, requiring surgery.
      Officer Michael Ortiz, the fourth witness, testified he was
on patrol on April 14, 2017, when he heard a radio call describing
the man and woman involved in the stabbing. He and his
partner stopped a couple matching the descriptions that had been
broadcast. The man was appellant. They were identified in field
show-ups and then arrested.
            2.    Parole References
      The prosecutor asked Officer Ortiz what happened after
appellant was identified in the field show-up. Officer Ortiz
responded, “He was cooperative, you know. There wasn’t
anything out of the ordinary. We just waited patiently. He did
everything we asked. Very kind. He admitted that he was on
parole.” Mr. Johnson objected, and the trial court sustained the
objection, struck the testimony, and asked the jury to leave the
courtroom.




                                 6
       The prosecutor told the court she had instructed the
witness not to mention Mr. Johnson’s status as a parolee, but
Officer Ortiz denied being so directed. The court criticized the
prosecutor for asking such an open-ended, overly broad question,
and also faulted appellant for knowing that the police report
mentioned his admission to being on parole but failing to move to
exclude that information when he filed his many pretrial
motions.
       Appellant, who represented himself at trial, requested a
mistrial. The court indicated it would consider the request, but
rather than keep the jury waiting, it would continue with the
trial and rule later.
       When the jurors returned to the courtroom, the court said,
“Ladies and gentlemen, the officer when testifying made a
reference to parole, and I want you to entirely disregard that
statement. [¶] Now, during jury selection I talked to you about
compartmentalizing. So when you become a juror in a case you
come in with life experience, a wide range of life experience, every
one of you, and you know what the do’s and don’ts are. [¶] This
process requires a tremendous amount of restrain[t] on the part
of a juror. Intellectual honesty and absolute commitment to the
principles that apply in this case, constitutional princip[les] and
procedure principles. [¶] I’m ordering you right now to absolutely
disregard that reference and I would ask you if you are not
capable of doing that to let me know. [¶] But, again, you know,
it’s not an impossible task. It is not an unreasonable question—I
should say order—for this court to give you that order. [¶] And I
really do expect an outcome in this trial which is based on the
law and the reasonable and objective evaluation of the evidence
in this case under the law. [¶] So, again, that reference has zero,




                                 7
zero, relevance to what you are here for in this case now, which is
to look at the facts that come to you, the evidence in this case,
decide how much weight you wish to give that evidence—none,
some, a great amount. It’s up to you. [¶] You quantify the weight
of the evidence and whether or not the People meet their burden
in this case[,] which is proof beyond a reasonable doubt as to
every essential element in this case. [¶] And what I’m saying to
you is that reference is zero in that analysis. It is zero. And if
you were to disobey my order, there will not be justice at the
conclusion of this case. That’s how strongly I feel about that. [¶]
So think about what I just ordered you to do. And if you think
intellectually you can’t do that, just let me know. I have no
problem with that. It is—there is no wrong answer. [¶] What
would be wrong in terms of a just outcome in this case is for you
to give any, any, weight or consideration to that in evaluating the
evidence and reaching your verdict in this case. [¶] So I’ll give
you a few minutes to think about it. We can talk about it at the
end of the day, whatever you like. But if you don’t feel as
strongly as I do that is entirely irrelevant, let me know.”
       Direct examination of Officer Ortiz resumed, followed by
cross-examination. The next witness, Officer Ashley Allen,
testified he had been called to the location where Officer Ortiz
and his partner stopped appellant and Ms. Rivers. The
prosecutor asked if Officer Allen searched appellant, and Officer
Allen responded affirmatively. “And for what purpose?” asked
the prosecutor.
       “The suspect told me he was on parole—” Officer Allen
began.
       “Stop,” the prosecutor ordered Officer Allen. Appellant
objected.




                                 8
       The court said, “O[h] my God. Okay. [¶] Let me also
remind you, ladies and gentlemen, that you absolutely have no
idea what he was on parole for according to these officers. You’ve
got nothing. You’ve got nothing.” The court told the officer not to
refer to parole again. Testimony resumed, but moments later the
court interrupted Officer Allen’s testimony so it could address the
jury.
       The court told the jury, “I’m going to just excuse you for the
day in a few minutes. I hope you’ve had enough time to think
about what I’m going to say. [¶] If you change your mind after
you state your position to me today, feel free at any point until
this case is submitted to you as jurors, even when you are
deliberating. [¶] If for some reason you make a statement to me
now you can’t stand by later, you can always correct me and we
have four alternates here. So we are stacked with jurors who can
proceed in this case fairly. [¶] That reference, again, gratuitous,
totally irrelevant, doesn’t tell you anything about what he may or
may not have been on parole for, nothing. But just the thought of
it, just the word of it as spoken in this context, if it’s going to
affect your verdict, let me know. [¶] I’m telling you don’t let it.
Don’t let it affect your verdict. It is entirely irrelevant. If you let
it affect the verdict, this is not a fair fight. It’s not. If that’s what
it impacted on you, then this is not a fair fight.”
       The court polled the jurors and alternate jurors
individually, asking whether they understood the importance of
this point, whether the mention of parole would affect their
verdict, and whether they could put the information out of their
minds. Additionally, the court asked if the jurors thought it was




                                    9
being reasonable in its response to the issue.2 The court
acknowledged jurors might feel pressured to tell the court it was
acting reasonably, but assured them that “really, if you think I’m
unreasonable right now, that’s okay. Just let me know, because
that’s how offended I am by that word in this case.”
       All the jurors and alternates responded they would not
consider the mention of parole in their deliberations. In response
to the court’s question about reasonableness, Juror No. 12 said, “I
think you are harsh and very opinionated by it, but I accept what
you say.”
       “Because it’s so entirely irrelevant,” responded the court.
Juror No. 12 said he understood.
       Juror No. 13 asked the court, “Why is it irrelevant if that’s
what he said while being arrested?”
       The court answered, “Because the concept of someone being
on parole raises questions potentially in someone’s mind that
aren’t going to be answered because it’s totally irrelevant. [¶] Do
you see what I’m saying?”
       Juror No. 13 nodded affirmatively and told the court, “I’m
following you.”
       After the polling of the jury concluded, Juror No. 1 asked,
“The reason why it’s such a big issue is because his past has
nothing to do with what happens in this case?”
       “That’s right,” said the court, and it excused the jurors for
the day.



2     The court later explained to the parties, outside the
presence of the jury, that it asked this question to “inspire a
response from the juror” and “see if the juror has something to
say about this.”




                                10
       Once the jury left, appellant renewed his request for a
mistrial. He argued Juror No. 4 hesitated when questioned by
the trial court, Juror No. 12 did not seem to appreciate the
significance of the issue and faulted the court for being too harsh,
and Juror No. 13 questioned why the evidence was not relevant.
He expressed doubt he would receive a fair trial.
       The court said while it did not intend to shift blame to
appellant, he could have filed a motion in limine to make sure
witnesses did not mention his parole status, as any trial attorney
would have done. Appellant argued parole status was
encompassed by his motion in limine concerning mention of his
criminal arrest and conviction history, but the trial court
disagreed. “[Y]ou went to sleep at the wheel,” the court
concluded.
       The court also admonished the prosecutor, “[T]his is pretty
basic. When you have witnesses you need to tell them in advance
do not state this. You need to volunteer that even if the
defendant is asleep at the wheel, because it’s just a matter of
justice. [¶] The reality is that you are—you get paid to do the
right thing, not to win. You get paid to do the right thing, period.
Whether you win or not, nobody cares. What happens is whether
you have done a competent job, whether you do a competent job.
Part of doing a competent job, frankly, is telling your witnesses
don’t testify to certain things.”
       The court agreed to excuse Jurors No. 4 and 13 and decided
to inquire further with Juror No. 12 before deciding whether to
excuse him. The court recessed for the day.
       The following day, after reviewing the transcript of its
questioning of the jurors, the court confirmed it would excuse
Juror No. 4, whom the court described as “not instill[ing] in my




                                11
mind any sense of confidence with regard to her willingness to
disregard that irrelevant reference.” However, after its review,
the court had concluded there was no good cause to excuse Juror
Nos. 12 or 13, as neither juror gave any indication that the juror
would engage in misconduct. Appellant questioned the court’s
conclusion with respect to Juror No. 12, and the court reminded
him that Juror No. 12 had given a definitive negative response
when the court asked if the parole reference would affect him.3
       The court noted that if appellant elected to testify, he
would be impeached with his prior felony convictions. “So the
fact that they have learned that you were on parole at the time of
your arrest, although it’s entirely irrelevant and it could . . . call
for the juror to speculate as to what you were on parole for, and
they could view you as somebody who has a criminal record and
therefore somebody who is—in this case may have a propensity to
commit a crime, the reality is that they are going to hear that you
have been convicted of offenses. They are going to hear that.”
The court also noted the jury would be instructed that the prior
conviction information could be considered only in assessing
appellant’s credibility.
       Although the court considered the two references to
appellant’s parole status “unfortunate,” it did not believe that “in
the greater scheme of things” the references to appellant’s parole
status, which the jury had been instructed to disregard, would
deprive him of due process or a fair trial. “I don’t believe that
word or that knowledge as to your status at the time is going to
do that [deny a fair trial] in terms of the whole picture here.”



3     Ultimately Juror No. 12 was excused before deliberations
due to a scheduled vacation.




                                 12
      Appellant asked the court prohibit the prosecution from
impeaching him with his priors as a sanction for the parole
references, and the court refused.
      The court excused Juror No. 4 and replaced her with an
alternate juror. Officer Allen resumed his testimony.
            3.    Remaining Prosecution Evidence
       Officer Allen testified he found no weapons when he
searched appellant, but in appellant’s backpack he found a multi-
tool that contained a three-inch serrated blade and other tools.
There did not appear to be blood on the multi-tool.
       Upon his arrest, appellant refused to allow his photograph
to be taken. Photographs taken of Ms. Rivers showed superficial
scratches behind her left ear and on her neck, as well as a
reddened nose and lips.
       Dr. Catherine Lewis testified she treated Ms. Brown on
April 14, 2017. Ms. Brown’s stab wound to the lower left side was
so close to her colon that surgery was required to determine if she
had sustained internal injuries. Ultimately, she did not have
injuries to the colon or other intrabdominal organs; Dr. Lewis
controlled the bleeding and repaired the wound.
       Detective Blake Cooper testified he briefly interviewed Ms.
Brown in the intensive care unit after her surgery. Ms. Brown
was calm, appeared to be under anesthesia, and seemed tired and
in pain. She closed her eyes between questions and dozed off at
times. She was, however, coherent in her responses to Detective
Cooper’s questions, and he did not have any concerns about her
ability to perceive and recall events.
       Detective Cooper testified Ms. Brown said she was cleaning
up her things and preparing to leave the area when a man and
woman approached her. Ms. Brown felt the woman’s presence at




                                13
her shoulder and turned to see her standing very close to her.
She asked the woman what she was doing, at which time the
woman pushed her and they began to fight. During the fight the
man hit her several times in the head and in the back. The
initial fight ended and the man and woman walked away, but
they returned. The woman ran at Ms. Brown, who picked up a
“stick thing” and resumed fighting. As they fought, the man
jumped in and stabbed her in her left side. Ms. Brown and the
woman fought a short time longer, and then the man and woman
walked away. Ms. Brown did not know why she had been
attacked.
       On cross-examination, appellant questioned Detective
Cooper about inconsistencies between Ms. Brown’s interview
statements and her preliminary hearing and trial testimony.
Detective Cooper considered the inconsistencies minor; they did
not give him concerns about Ms. Brown’s ability to accurately
recall the specifics of the interaction with appellant and Ms.
Rivers. Detective Cooper also testified that in January 2018 he
contacted Ms. Brown to ask about her mental health history, and
she disclosed a history of clinical depression arising from losing a
child and becoming homeless. She said she was stable as of the
date of the stabbing and she did not believe there was anything
about her demeanor that would have caused her to be assaulted.
In October 2018, Ms. Brown told Detective Cooper and a deputy
district attorney her prior psychiatric hospitalizations were for
depression and not schizophrenia.
       Forensic scientist Greg Hogrebe testified that on the date of
the stabbing he photographed a white purse with possible
bloodstains on it and then photographed the scene of the stabbing
to document possible bloodstains. He photographed a metal cable




                                14
with a loop on one end. He also retrieved and photographed a
tank top with tears and possible bloodstains, and a stained
sweatshirt.
     B.    Defense Case
           1.    Appellant’s Testimony
       On April 14, 2017, appellant and Ms. Rivers were walking
when they saw Ms. Brown, whom appellant thought was high
because she was acting wildly. Her hair was disheveled, her body
was jerking, and she was looking up to the sky. She was “spaced
out.”
       Appellant was walking away when he had a feeling he
should turn around and look back. He saw Ms. Brown shoot Ms.
Rivers a dirty look. Ms. Rivers turned around and approached
Ms. Brown; appellant thought she was going to give Ms. Brown
money. Ms. Brown tensed up and seemed angry.
       Ms. Rivers “cring[ed] back” and told Ms. Brown to back
away and get out of her face. Ms. Brown got closer to Ms. Rivers
and repeatedly yelled, “What the fuck are you doing?” Ms. Brown
got “too close” and the two women’s chests bumped. Ms. Rivers
pushed Ms. Brown away.
       Neither appellant nor Ms. Rivers had done anything to
provoke this but Ms. Brown, “like a magician,” produced a cord of
some kind and hit Ms. Rivers across the face with it. Because he
is “very protective of family and friends, anyone,” appellant
swung at Ms. Brown; he missed. The two women began to fight.
Appellant thought, “Whoa, these are two females fighting. Let
me step back.” Appellant did not get involved any further in the
fight but encouraged Ms. Rivers to “kick her [Ms. Brown’s] ass.”
He did not jump into the fight nor hit Ms. Brown in the back of




                               15
the head. Instead, he picked up the items Ms. Rivers dropped in
the course of the altercation.
       Ms. Brown pulled Ms. Rivers toward her and they fell
down. Appellant “ran over there and I got between them and I,
you know, physically just ‘All right. That’s enough.’ And I broke
them up.”
       Appellant and Ms. Rivers walked toward some bathrooms
so she could straighten up, but because the bathrooms were
closed they walked back in their original direction. Ms. Rivers
was walking quickly and angrily, and as she approached Ms.
Brown, the women rushed at each other. Appellant called out to
warn Ms. Rivers that Ms. Brown had something in her hand.
The women began to fight again. Appellant yelled at Ms. Rivers
to stop fighting.
       Ms. Brown overpowered Ms. Rivers and put her in a
headlock, and it then looked to appellant like Ms. Brown stabbed
Ms. Rivers’s head twice with a shiny, 14-inch piece of tapered
metal. Appellant had “an out-of-body experience” and pulled out
a folding knife. Acting in defense of Ms. Rivers, he rushed in and
stabbed Ms. Brown in the lower back.
       Ms. Brown continued to fight. She reminded appellant of
“the Terminator” and “just kept coming”; “[t]here was nothing to
do to stop her.” Although he knew Ms. Brown might stab him,
appellant nonetheless “flung” himself between the women,
blocked one of Ms. Brown’s blows, grabbed Ms. Brown’s arm,
wrestled the piece of metal from Ms. Brown’s hand, and threw it
down in the street.
       Appellant took Ms. Rivers’s hand and they walked away.
He left the scene because of previous instances in which he had
acted in self-defense or to protect others but the police had




                                16
charged him with crimes. Although he had been exonerated and
the cases dismissed eventually, it had happened three or four
times already and he believed the police would “make up a story
that I somehow was aggressive when I was not.”
       Once they were away from Ms. Brown, appellant stopped
and checked Ms. Rivers’s head for injuries. There was no blood,
which made appellant question what he had seen.
       Appellant was detained by the police shortly thereafter. He
did not tell the police at the time what had happened because he
was accustomed to the police twisting his words. But the next
day he thought he should “get my story out there, you know, and
tell them what happened.” He was interviewed by Detective
Cooper on April 17, 2017.
       Appellant was convicted in 2015 of a felony involving moral
turpitude. He was convicted in 2010 of inflicting injury on a
spouse or cohabitant (§ 273.5, subd. (a)). In 1994 he was
convicted of robbery with a firearm (§ 212.5, subd. (b)), unlawful
taking or driving of a vehicle (Veh. Code, § 10851), and a felony
involving moral turpitude.
            2.    Search of Appellant
       Appellant was searched by Officer Allen when he was
detained. After he was arrested, the property taken from him in
a booking search consisted of a broken cell phone, identification,
lip balm, a wallet, two yellow metal earrings, a metal ring, three
stud earrings, a belt and shoelaces.
            3.    Ms. Brown’s Conduct Before Incident
      On April 13, 2017, Ms. Brown became irate and
uncooperative when asked by a public services officer to move
from her location so that a city cleaning crew could clean the




                                17
area. She was not cited for any criminal infraction and complied
with the request to move.
            4.    Ms. Brown’s Mental Health Issues
       As of January 2016, more than one year before the
stabbing, Paul Lopez worked as a licensed psychiatric technician
ensuring that inmates with mental health issues were stable
prior to their release from jail. On January 21, 2016, he
evaluated Ms. Brown and recommended she be placed on a
mental health hold because she was gravely disabled, hostile,
paranoid, and unable to formulate a viable plan for her aftercare.
       Ms. Brown was admitted to the College Medical Center on
January 22 or 23, 2016, with an admission diagnosis of paranoid
schizophrenia. Paranoid schizophrenia is a psychiatric condition
characterized by psychotic symptoms, including paranoia,
delusional thinking, and disorganized thinking. It is a chronic
mental condition that often can be managed by medication but is
subject to flare-ups. External stressors, such as a traumatic
attack, can trigger a schizophrenic episode. Patients with
schizophrenia are likely to decompensate if not compliant with
their medication regimen.
       According to the report of psychiatrist Juden Valdez, on
January 23, 2016, Ms. Brown was extremely hostile and
paranoid, a poor historian, and extremely disorganized in her
thinking. She was paranoid with persecutory delusions. Valdez
prescribed an anti-psychotic medication and a mood stabilizer.
Ms. Brown was placed on a 14-day hold at the facility on January
24, 2016, because she could not formulate a plan for self-care.
She was, however, discharged three days later. Patients are
discharged before the hold period ends if they have stabilized,




                                18
demonstrate they can take care of themselves, and are no longer
a threat to themselves or others.
      On April 7, 2016, approximately one year before the
stabbing, Ms. Brown had been admitted to Silver Lake Medical
Center. Psychiatrist William Gillespie diagnosed her with
schizophrenia, acute exacerbation, meaning that she was
experiencing temporarily increased symptoms. She was
discharged on April 12, 2016.
      Chrystal Mataalii was working as a registered nurse in the
emergency room when Ms. Brown was brought in for treatment
on April 14, 2017. Although Nurse Mataalii did not remember
treating Ms. Brown, she had recorded in her treatment notes that
Ms. Brown had been crying and yelling, “I fucking hate this life.
This is a fucked up ass life. Y’all are some evil fucking people.
The most evil people I’ve ever met.” Nurse Mataalii was present
when Officer Greer attempted to question Ms. Brown. Nurse
Mataalii wrote that Ms. Brown was responding to internal
stimuli and that when asked who stabbed her, Ms. Brown said,
“These fucking people you trained.”
      Registered nurse Sean Scott no longer remembered
treating Ms. Brown on April 15, 2017, but his notes indicated he
found her to be uncooperative to the point of requiring medication
to calm her. According to his notes, Ms. Brown “appear[ed] to be
talking in the third person and responding to internal stimuli,
going in and out of the room, slamming doors, walking around
the hallways naked, [and] bring verbally abusive to the staff.”
      Psychiatrist Wendi Benalt evaluated Ms. Brown on April
17, 2017, while she was hospitalized after the stabbing. As Dr.
Benalt approached Ms. Brown’s room, she heard Ms. Brown
yelling obscenities at hospital staff. Ms. Brown was in restraints




                               19
in the hospital bed. Dr. Benalt introduced herself to Ms. Brown,
who at first refused to make eye contact or engage in the
interview and then began yelling accusations at Dr. Benalt and
the treatment team. Ms. Brown said everyone was attacking her
and Dr. Benalt was attacking her with her eyes. She said the
nurse who put her in restraints was the person who had stabbed
her, and she accused Dr. Benalt of conspiring with the nurse to
harm patients. Ms. Brown was angry at the police for having her
handbag, and Dr. Benalt found her to be fixated on this idea. She
was uncooperative and argumentative, irritable, edgy, and
intense. She was paranoid and possibly experiencing visual and
tactile hallucinations. Ms. Brown’s concentration and attention
were impaired, as she was unable to appropriately answer most
questions. Her insight was poor, as evidenced by her denial of
being mentally ill. Her judgment was also poor, as evidenced by
her non-compliance with medications and lab draws and her
attempts to check out of the hospital without a viable plan for
self-care. Dr. Benalt’s diagnostic impression was that Ms. Brown
was psychotic. In Dr. Benalt’s opinion, as of April 17, 2017, Ms.
Brown met the criteria to be held against her will.
       Dr. Benalt had no way of knowing what Ms. Brown’s state
of mind was on the date of the assault, which took place three
days before she interacted with Ms. Brown.
       Psychiatrist John Brooks supervised a resident’s
consultation with Ms. Brown on April 21, 2017. In the notes from
that interaction, Ms. Brown was described as being in a good
mood but demonstrating poor judgment and exhibiting impulsive,
reckless, aggressive and threatening behavior. Treatment with
an antipsychotic medication was recommended.




                               20
      The resident interviewed Ms. Brown again on April 24,
2017, while she was on a 72-hour psychiatric hold. Dr. Brooks
spoke with Ms. Brown and reviewed and supervised the
resident’s recommendations. Dr. Brooks noted Ms. Brown lacked
a cohesive train of thought, and her thoughts were paranoid but
not homicidal or suicidal. Her judgment was again described as
poor due to impulsive, reckless, and aggressive or threatening
behavior. Ms. Brown was not able to answer questions
appropriately. Her insight was poor, as she was unable to or did
not want to comply with treatment and inadequately understood
her condition. According to the notes of the interaction, Ms.
Brown asked if “this rider is behind the camera that told the
police to attack me,” and described herself as “frazzled” because
someone had stabbed her. She said her staples were going to be
removed that day and that she wanted to leave the hospital. Ms.
Brown’s memory was intact, as evidenced by her ability to recall
details of the interview and reporting events.
      In September 2017, Ms. Brown was hospitalized and
evaluated. Psychiatrist Rick Jenkins described her presentation
as “belligerent, dismissive, minimizing, disorganized, incoherent,
confused, guarded, paranoid, vigilant, delusions of being injected
with stuff and subjected to a computerized transgendered
machine, loud, disruptive.” Her thought process was racing and
disturbed, and she appeared to be hallucinating and delusional.
Her symptoms at that time would have interfered with her
perceptions of reality. Later notes indicated Ms. Brown had been
a danger to others.
            5.    Psychiatric Expert Testimony
     Forensic psychiatrist John Stalberg opined that Ms. Brown
was suffering from severe psychosis on the night of the stabbing.




                                21
He based this opinion on Ms. Brown’s statement that lobsters
were coming to get her, the police officers’ description of her as
unintelligible, her combative behavior in the ambulance, and the
diagnosis of psychosis and the psychiatric hold when she was
hospitalized after the stabbing.
      A person with psychosis could react to a person smiling at
him or her by “draw[ing] paranoid inferences and think[ing]
something else is going on.” An actively psychotic person’s ability
to perceive and understand is, by definition, very impaired, but it
varies from patient to patient. People with schizophrenia can
actually perceive and recall certain events; the only way to know
whether they actually perceived an event is whether their
account is corroborated by evidence.
      Schizophrenia is the main psychosis in the world. It is
marked by delusions, or fixed false beliefs, hallucinations,
incoherent speech, and disorganized behavior. A person with
paranoid schizophrenia attributes to others evil motives that do
not actually exist. Some people with schizophrenia are
permanently and constantly in a schizophrenic state, but most
are not. Schizophrenic episodes may be triggered by an external
stressor such as a physical attack or extensive external bleeding.
A patient who was not taking medication would be negatively
affected by stress.
      C.    Instructions, Verdict, and Sentence
      The jury was instructed with CALCRIM No. 222, which
stated in part, “If I ordered testimony stricken from the record
you must disregard it and must not consider that testimony for
any purpose.”




                                22
       The jury found appellant guilty, and the trial court found
he had two prior strikes and the prior conviction allegations were
true.
       Appellant filed a motion for new trial, which was denied.
The court struck one prior strike conviction in the interest of
justice. Appellant was sentenced to eight years in state prison,
consisting of the upper term of four years, doubled pursuant to
the Three Strikes Law. The court declined to impose sentence on
the remaining prior conviction enhancements.
                         DISCUSSION
I.    Denial of Mistrial
       Appellant argues the court should have granted his motion
for a mistrial after two witnesses mentioned that he was on
parole at the time of the charged offenses. “ ‘ “A mistrial should
be granted if the court is apprised of prejudice that it judges
incurable by admonition or instruction. [Citation.] Whether a
particular incident is incurably prejudicial is by its nature a
speculative matter, and the trial court is vested with considerable
discretion in ruling on mistrial motions. [Citation.]” [Citation.]
A motion for a mistrial should be granted when “ ‘ “a
[defendant’s] chances of receiving a fair trial have been
irreparably damaged.” ’ ” ’ ” (People v. Silveria and Travis (2020)
10 Cal.5th 195, 298.) The defendant bears the burden to show
the trial court abused its discretion in denying his motion for a
mistrial. (People v. Maury (2003) 30 Cal.4th 342, 437.) We
review a trial court’s ruling on a motion for a mistrial under the
deferential abuse of discretion standard. (People v. Schultz
(2020) 10 Cal.5th 623, 673 (Schultz).)




                                23
       Appellant’s chances of receiving a fair trial were not
irreparably damaged by the two references to parole. The
statements were brief and nonspecific. They did not offer any
detail about the nature of appellant’s criminal history or prior
convictions. A cursory and undetailed reference to a defendant’s
criminal history is not incurably prejudicial. (See People v.
Valdez (2004) 32 Cal.4th 73, 128 [a “brief and isolated” statement
by witness that he had interviewed defendant in jail did not
warrant mistrial]; People v. Franklin (2016) 248 Cal.App.4th 938,
955 (Franklin) [“The California Supreme Court has consistently
found vague and fleeting references to a defendant’s past
criminality to be curable by appropriate admonition to the jury”].)
       The trial court, moreover, promptly and forcefully directed
the jury to disregard the improper references to parole status. It
adamantly impressed upon the jury the irrelevance of the fact
that appellant was on parole, and it went to great lengths, both
by addressing the jurors and by questioning them individually, to
(1) ensure that they understood why the information had to be
disregarded for appellant to receive a fair trial; (2) secure each
juror’s commitment that he or she would be able to follow its
instructions to disregard the parole references; (3) and engage the
jurors in discussion so their attitudes and demeanors could be
more fully assessed. Indeed, when one juror stated she could
follow the court’s instructions but appellant identified some
hesitation on her part, the court dismissed the juror. The trial
court reasonably concluded its admonishments would ensure that
the brief references to parole status did not irreparably damage
appellant’s chance of receiving a fair trial. Given the brevity of
the two references and the court’s extensive exploration of the
issue with the jury, we find the trial court’s admonitions to the




                                24
jury to disregard references to his parole status to be sufficient to
cure any prejudice from the two statements. (See People v.
McNally (2015) 236 Cal.App.4th 1419, 1428–1429 [prejudicial
effect of inadmissible comments “ ‘may be corrected by judicial
admonishment; absent evidence to the contrary the error is
deemed cured’ ”].) We presume a jury follows the court’s
admonishments. (Schultz, supra, 10 Cal.5th at p. 673.)
       Appellant contends the court’s curative actions only served
to draw more attention to the improper evidence, and the court
was unable to adequately assess the prejudicial impact of the two
references to parole because the mistrial motion was made in the
early stages of trial. But not only was the prosecution’s case well
underway at the time of the improper references to parole status,
nothing in the record provides any reason to question the court’s
belief that any prejudice resulting from the improper evidence
was cured by its prompt and explicit directives that the jury
disregard it. Nor does the record disclose any reason for this
court to cast aside the presumption that the jurors followed the
court’s admonishments. “[I]t is only in the ‘exceptional case’ that
any prejudice from an improperly volunteered statement cannot
be cured by appropriate admonition to the jury” (Franklin, supra,
248 Cal.App.4th at p. 955), and appellant has not demonstrated
that this was such an exceptional case. We conclude the trial
court did not abuse its discretion in denying the motion for a
mistrial.
II.   Denial of Motion for New Trial
       Section 1181, subdivision 5, authorizes a convicted
defendant to move for a new trial when the trial court has “erred
in the decision of any question of law arising during the course of
the trial.” We review a ruling on a motion for new trial under the




                                 25
abuse of discretion standard. (People v. Hoyt (2020) 8 Cal.5th
892, 957.) A trial court’s ruling on a motion for new trial is so
completely within that court’s discretion that a reviewing court
will not disturb the ruling absent a manifest and unmistakable
abuse of that discretion. (Ibid.)
       Appellant moved for a new trial on numerous grounds, one
of which was the two references to parole. In denying the motion
for a new trial, the court commented, “I did very—very sternly
admonish the prosecution for not having adequately spoken with
her witnesses in advance and for not having adequately—telling
them—having told them that they were not to mention his parole
status. I made it very clear to the jury that they were not to
consider that. The record is what it is with regard to that. And
in my opinion the reality is, is that Mr. Johnson testified in this
case. He was impeached in this case. His impeachment with his
felony convictions is far more, from my perspective, far more
evidence of an actual conviction in the sense that they know what
he was convicted of versus a basic statement about him being on
parole, which doesn’t indicate what he’s on parole for and would
call for speculation on the part of the jurors. Had he not testified
in this case, then the court’s decision might have been different,
but he did testify in this case and they did learn that he had been
convicted of felony offenses. [¶] So the bottom line is, is that the
record has been made with regard to that and I don’t believe this
court should grant a new trial based on the fact that those two
witnesses mentioned his parole status.”
       Appellant argues a new trial should have been granted
“[f]or much the same reason” that a mistrial should have been
granted. He asserts that once the evidence was received, the
prejudicial impact of the references to his parole status had not




                                26
been mitigated; the prejudicial effect of the court’s attempts to
cure the error remained “undiluted”; and the jury’s ability to
accurately assess whether to believe appellant’s testimony was
“substantially impaired by the evidence showing that appellant
was actively on parole at the time of the offense—a more
damning fact than the fact of a prior conviction at some point in
the past.” He claims the victim’s testimony was “ultimately
discredited,” resulting in the trial amounting to a decision
whether to accept his version of events, and he states that it is
“impossible to say” whether he would have chosen to testify were
it not for the parole references.
       The trial court did not abuse its discretion here. As we
discussed thoroughly in the context of the mistrial motion, the
trial court immediately struck the brief references to appellant’s
parole status, strongly admonished the jury to disregard that
information, explained the reason the information could not be
considered, questioned each juror about his or her ability to
ignore the parole references, excused the one juror whose
demeanor suggested she might find it difficult to follow the
court’s instructions to ignore the information, and gave
CALCRIM No. 222, which instructed the jury not to consider any
stricken testimony. Appellant has not established any reason to
believe the jurors failed to follow the court’s instructions.
       Additionally, by the end of the trial, appellant had chosen
to testify on his own behalf and he was impeached both by his
prior convictions and on the substance of his testimony. The two
brief references to parole, both of which the jury was told in no
uncertain terms to disregard, were certainly no more prejudicial
than the evidence he previously had been convicted of robbery
with a firearm, unlawful taking or driving of a vehicle, and




                                27
inflicting injury on a spouse or cohabitant, and two sanitized
felonies involving moral turpitude. Appellant pronounces the two
references to parole as “more damning” than his actual priors
because the jury was instructed the prior convictions could only
be considered for impeachment; but by that reasoning, the fact
that appellant was on parole would have no impact on
deliberations because the jury was instructed that the parole
references could not be considered for any purpose. Although
apppellant suggests he might not have testified had the
references to parole not been made, appellant represented
himself before the trial court and could have personally explained
his motivation for taking the stand if it had been relevant to the
new trial motion—but he never claimed the two references to
parole were the only reason he chose to testify.
       Finally, the trial did not come down to a “discredited”
victim’s account versus appellant’s account, as he argues. While
there were inconsistencies in Ms. Brown’s testimony, and she was
shown to have mental health issues, her testimony was hardly
discredited, and the trial was not merely a credibility contest
between alleged victim and alleged attacker. A third party, Ms.
Merced, testified that appellant stabbed Ms. Brown during a
pause in the physical altercation, shockingly escalating the
conflict from a garden-variety fistfight by jumping in with a
knife. The trial court did not abuse its discretion in denying the
motion for a new trial.




                               28
                         DISPOSITION
     The judgment is affirmed.

     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                       STRATTON, J.

We concur:




             GRIMES, Acting P. J.




             WILEY, J.




                               29